aU4b


            T~EATTORNEY        GENERAL
                    OF 7lrExA8



                        June 21, 1961

Honorable J. W. Edgar         Opinion No. WW-1078
Commissionerof Education
Austin, Texas                Re: Whether the Texas Education
                                 Agency, by processing and
                                 evaluatingthe application
                                 for teacher certificatesor
                                 permits authorizedunder Art.
                                 2891b, V.C.S., other than
                                 transition certificates,per-
                                 forms all the duties contem-
                                 plated by the statute and
                                 thereby earns the fees pre-
                                 scribed whether or not there
                                 is issuance of the certificate
Dear Mr. Edgar:                  or permit sought,
         owe have received your letter of Way 30, 1961, in
which the following questions are set forth:
               "1. Does this State Agency, by processing
          and evaluatingthe applicationsfor teacher cer-
          tificates or permits authorized under Article
          2891b, V.C.S. other than transition certificates,
          perform all the duties contemplatedby the sta-
          tute and thereby 'earn' the fees prescribedwhe-
          ther or not there is issuance of a certificate
          or permit sought?

              "2. Should such prescribed fees forwarded
         with proper applicationsfor teacher certificates
         or permits that may be on deposit in a suspense
         fund and all such'prescribedfees which may be
         received in the future be deposited direct to the
         proper account in the State Treasury?"
          You have called our attention to the following perti-
nent portions of the Teacher CertificationAct of 1955 (Art.
2891b, V.C.S.):
HonorableJ. W. Edgar, page 2 (WW-1078)


              YSection 3.        No applicant shall re-
         ceive a teacher cekificate of any class or
         kind, except as otherwise provided herein,
         without first depositing with the State Com-
         missioner of Educatfon the applicationfee
         prescribed to be paid under ,theprovisions
         of this Act for the particular type or class
         of certificaterequested, . 0 .


              "The provisional certificateshall be per-
         manent 0 . . An applicationfee of Two Dollars
         shall be paid by each applicant for the certi-
         ficate provided for herein,
              "Sec. 9.      .,The professionalcertifi-
         cate shall be pi&anent o e D An application
         fee of Three Dollars shall be paid.by each
         applicant for the certif:Lcateprovided for here-
         in.
              "Sec. 11. An emergency   ermit to teach,
         valid for not more than one (P ) scholastic
         year . o o An applicationfee of One Dollar
         shall be paid by an applicant for the permit
         authorized herein, and for each necessary re-
         newal thereof*
              "Sec. 13 (c). Any person who applies
         for a Texas teacher certificateon creden-
         tials from another State, 0 0 . may be issued
             . an emergency permi.t.       Provided
         h&her, the applicant shal:L*b~iequired to
         pay a fee of Two Dollars for the permit au-
         thorized herein, and a further fee for the
         issuance of a valid Texas teacher certificate
         when he qualifies and makes app.Licationthere-
         for, and in the amount provided .inthis Act.
              "Sec. 12, Transit.i.cn
                                  CerttificareIssuance.
              "0 . .
HonorableJ. W. Edgar, page 3 NW-10781


              "(7) . . . Provided further, that there
         shall be no fee charged for the application
         or issuance of the class of new (transition)
         certificateauthorized to be issued under the
         subdivisionof this section."
          This office has long taken the position that teachers'
certificateand permit applicationfees are earned by the Texas
EducationAgency when that agency processes the application.
AttorneyGeneral's Opinion No, R-1839 (1949);Attorney General's
OpinionNo. O-7221 (1946). Although there have been a number
of minor changes in the pertinent statutes since those opinions
were rendered,none of them would seem to bear so directly upon
this question as to warrant discussion. The answer to your first
questionis therefore "yes", that such fees are earned regardless
of whether or not a certificate or permit is issued.
          In answer to your second question, it is our opinion
that the fees so collected should be deposited directly to the
proper account in the State Treasury. Since the fees are earned
even should no certificateor permit issue, there is no need for
placing them in a suspense fund. Attorney General's Opinion
No. R-1839 (1949)similarly dealt with this question.


         The Texas Education Agency, by processing
         and evaluatingapplicationsfor teachers'
         certificatesand ermits, becomes entitled
         to retain the appfication fees im osed by
         the Tea~cherCertificationAct of P955 (Art.
         2891b, V.C.S.). Such applicationfees a.re
         not to be returned to the applicant if no
         certificateor permit is issued. They are
         to be deposited directly to the proper ac-
         count in the State Treasury. The use of a
         suspense fund is not neceszary.
                            Yours very truly,
                            WILL WILSON



                               Gilbert Hargrav
GH:hmc
Honorable J. W. Edgar, page 4 (~-1078)


APPROVED:
OPINION COMMITTEE:
W. V. Geppert, Chairman
Fred Werkenthin
Thomas Burros
W. Ray Scruggs
;;VIEWED FOR THE ATTORNEY GENERAL
  : Morgan Nesbitt